DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-20 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

 	With respect to the allowed independent claim 1:
Booth (US 20170147903, hereinafter “Booth”) teaches, “A method, comprising: obtaining images captured for a shelf in a store (An image 40 is taken of the store shelf and the products therein, Para. [0020]), producing a cropped image from the images representing an unknown item picked from the shelf (The inventor extracts image features 50 (FIG. 2) from each of the known images 30 and unknown image 40, Para. [0020]) and identifying a known item from the final low-resolution image(the image features correspond to the letters C-A-N, are compared at 60 to see whether or not the image features of the known images are found in the unknown image. If so, at 70, consumer products can be identified 70-1 in the unknown image, thus being identified on the store shelf 5, Para. [0020]).”
Jenks et al. (US 20100123732, hereinafter “Jenks”) teaches, “reducing an existing size and an existing resolution of the cropped image into a smaller and a lower resolution version of the cropped image (with each sub-image being a reduced size and/or reduced resolution version of the original image. For example, a reduced resolution sub-image can be generated from an original full resolution image by deleting rows and columns of the pixels of the original image at predetermined spacings, thereby generating a lower resolution version of the full image. A reduced size sub image can be generated by cropping the original image, Para. [0052])”.
Bock et al. (US 20170140144, hereinafter “Bock”) teaches, “processing the cropped image to produce a final low-resolution image (The pre-processing includes at least one of cropping the image, adjusting the position of the image, adjusting the size of the image, adjusting the perspective of the image, adjusting the angle of the image, rotating the image, adjusting the brightness of the image, [0038])”.
However, Booth, Jenks and Bock, whether taken alone or combination, do not teach or suggest the following novel features: “a method comprising wherein obtaining further includes obtaining a first image of the shelf that includes an unknown item on the shelf at a first time and obtaining a second image of the shelf that is missing the unknown item from the shelf at a second time, wherein obtaining further includes subtracting second pixels of the second image from first pixels of the first image to obtain a resulting image for the unknown item, wherein producing further includes further cropping the cropped image around a label portion of the unknown item when a second portion of the cropped image not associated with the label portion comprises brown colored pixels”, in combination with all the recited limitations of the claim 1.
Claims 2, 5-11 are allowed based on their dependency to the claim 1.

 	With respect to the allowed independent claim 12:
Booth (US 20170147903, hereinafter “Booth”) teaches, “A method, comprising: identifying from images when an unknown item has been picked from a shelf of a store by producing an unknown item image from the images (An image 40 is taken of the store shelf and the products therein, Para. [0020]), cropping the unknown item image producing a cropped image (The inventor extracts image features 50 (FIG. 2) from each of the known images 30 and unknown image 40, Para. [0020]) and  Docket No. 18-037916providing the final low-resolution image for identifying the unknown item as a known item(the image features correspond to the letters C-A-N, are compared at 60 to see whether or not the image features of the known images are found in the unknown image. If so, at 70, consumer products can be identified 70-1 in the unknown image, thus being identified on the store shelf 5, Para. [0020]).”
Jenks et al. (US 20100123732, hereinafter “Jenks”) teaches, “reducing an existing size of the image (with each sub-image being a reduced size and/or reduced resolution version of the original image. For example, a reduced resolution sub-image can be generated from an original full resolution image by deleting rows and columns of the pixels of the original image at predetermined spacings, thereby generating a lower resolution version of the full image. A reduced size sub image can be generated by cropping the original image, Para. [0052])”.
Bock et al. (US 20170140144, hereinafter “Bock”) teaches, “correcting perspective angles of the cropped image producing a perspective angle image, adjusting a brightness present in the perspective angle image producing a brightness corrected image, reducing a resolution of the brightness corrected image producing a final low-resolution image(The pre-processing includes at least one of cropping the image, adjusting the position of the image, adjusting the size of the image, adjusting the perspective of the image, adjusting the angle of the image, rotating the image, adjusting the brightness of the image, [0038])”.
However, Booth, Jenks and Bock, whether taken alone or combination, do not teach or suggest the following novel features: “wherein producing further includes further cropping the cropped image around a label portion of the unknown item when a second portion of the cropped image not associated with the label portion comprises brown colored pixels, obtaining a first image of the shelf that includes the unknown item on the shelf at a first time and obtaining a second image of the shelf that is missing the unknown item from the shelf at a second time, wherein obtaining further includes subtracting second pixels of the second image from first pixels of the first image to obtain a resulting image for the unknown item”, in combination with all the recited limitations of the claim 12.
Claims 13-18 are allowed based on their dependency to the claim 12.

	With respect to the allowed independent claim 19:
Booth (US 20170147903, hereinafter “Booth”) teaches, “a processing device comprising at least one processor and a non-transitory computer readable medium comprising executable instruction causing the processor to perform identifying from images when an unknown item has been picked from a shelf of a store by producing an unknown item image from the images (An image 40 is taken of the store shelf and the products therein, Para. [0020]), cropping the unknown item image producing a cropped image (The inventor extracts image features 50 (FIG. 2) from each of the known images 30 and unknown image 40, Para. [0020]) and  Docket No. 18-037916providing the final low-resolution image for identifying the unknown item as a known item(the image features correspond to the letters C-A-N, are compared at 60 to see whether or not the image features of the known images are found in the unknown image. If so, at 70, consumer products can be identified 70-1 in the unknown image, thus being identified on the store shelf 5, Para. [0020]).”
Jenks et al. (US 20100123732, hereinafter “Jenks”) teaches, “reducing an existing size of the image (with each sub-image being a reduced size and/or reduced resolution version of the original image. For example, a reduced resolution sub-image can be generated from an original full resolution image by deleting rows and columns of the pixels of the original image at predetermined spacings, thereby generating a lower resolution version of the full image. A reduced size sub image can be generated by cropping the original image, Para. [0052])”.
Bock et al. (US 20170140144, hereinafter “Bock”) teaches, “correcting perspective angles of the cropped image producing a perspective angle image, adjusting a brightness present in the perspective angle image producing a brightness corrected image, reducing a resolution of the brightness corrected image producing a final low-resolution image(The pre-processing includes at least one of cropping the image, adjusting the position of the image, adjusting the size of the image, adjusting the perspective of the image, adjusting the angle of the image, rotating the image, adjusting the brightness of the image, [0038])”.
However, Booth, Jenks and Bock, whether taken alone or combination, do not teach or suggest the following novel features: “wherein producing further includes further cropping the cropped image around a label portion of the unknown item when a second portion of the cropped image not associated with the label portion comprises brown colored pixels, obtaining a first image of the shelf that includes the unknown item on the shelf at a first time and obtaining a second image of the shelf that is missing the unknown item from the shelf at a second time, wherein obtaining further includes subtracting second pixels of the second image from first pixels of the first image to obtain a resulting image for the unknown item”, in combination with all the recited limitations of the claim 19.
Claim 20 is allowed based on their dependency to the claim 19.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.